Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Vitran Corporation Inc. to present at 2008 Morgan Keegan Equity Conference on September 5 TORONTO, Sept. 2 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), a North American transportation and logistics firm, today announced that it is scheduled to present at the 2008 Morgan Keegan Equity Conference on Friday, September 5, 2008. Vitran President & Chief Executive Officer Rick Gaetz will address the investment community at approximately 10:05 a.m. ET in Grand Salon C at The Peabody Hotel in Memphis, TN that morning. A live and archived webcast of the presentation will be available in the 'Investor Relations' section of www.vitran.com. About Vitran Corporation Inc. Vitran Corporation Inc. is a North American group of transportation companies offering less-than-truckload, logistics, truckload, and freight brokerage services. To find out more about Vitran Corporation Inc. (NASDAQ:VTNC, TSX:VTN), visit the website at www.vitran.com. %SEDAR: 00004231E %CIK: 0000946823 /For further information: Richard Gaetz, President/CEO; Sean Washchuk, VP Finance/CFO, Vitran Corporation Inc., (416) 596-7664; Robert Rinderman; Norberto Aja, Jaffoni & Collins Incorporated, (212) 835-8500 or VTNC(at)jcir.com/ (VTNC VTN.) CO: Vitran Corporation Inc. CNW 08:27e 02-SEP-08
